DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/063,257 filed on April 29, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-12 and 15-20 are still pending, with claims 1, 7, 12 and 20 being currently amended. Claims 5 and 13-14 are cancelled. 

Specification
The disclosure is objected to because of the following informalities: in paragraph [0023] "changing structure" should be "charging structure".  
Appropriate correction is required.
Furthermore, the title is no longer descriptive of the claimed subject matter and thus the title should be amended to incorporate the concept of battery heating.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive, from the charging structure, a command for the microcontroller to initiate the providing the power from the charging structure to the battery”. However, “a microcontroller” is not recited as antecedent basis for this recitation. Thus it appears that “the microcontroller” was recited in error but it is unclear whether “the microcontroller” was intended to be the recited “heater controller” or the recited “microprocessor”.
Claims 12 and 20 recite similar limitations and are thus indefinite for the same reasons. 

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed April 29, 2022, with respect to the 103 rejections of claims 1-4, 6-12 and 15-20  in view of Kaihara have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-12 and 15-20 have been withdrawn. 


Allowable Subject Matter
Claims 1-4, 6-12 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “when the temperature of the battery is below the threshold temperature and upon the communicating the vehicle data to the charging structure, receive, from the charging structure, a command for the heater controller to provide the power from the charging structure to the battery heater before providing the power from the charging structure to the battery; when the temperature of the battery reaches the threshold temperature: Page 2 of 13Appl. No. 17/063,257receive, from the charging structure, a command for the heater controller to stop the providing the power from the charging structure to the battery heater; and receive, from the charging structure, a command for the microcontroller to initiate the providing the power from the charging structure to the battery” in combination with all the other elements recited in claim 1.
Claims 2-11, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 12 and 20 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1. 
Claims 15-19, being dependent on claim 12, are allowable for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859